     Case 2:19-cv-02120-WBS-KJN Document 28 Filed 04/15/20 Page 1 of 3


 1    Richard J. Finn, State Bar No. 099659
      Rohit A. Sabnis, State Bar No. 221465
 2    BURNHAM BROWN
      A Professional Law Corporation
 3    P.O. Box 119
      Oakland, California 94604-0119
 4    ---
      1901 Harrison Street, Suite 1400
 5    Oakland, California 94612-3523
      Telephone: (510) 444-6800
 6    Facsimile: (510) 835-6666
      Email:       rfinn@burnhambrown.com
 7                 rsabnis@burnhambrown.com
 8    Attorneys for Defendants
      PESTMASTER SERVICES, INC. and JEFFREY M.
 9    VAN DIEPEN
10                       UNITED STATES DISTRICT COURT
11                     EASTERN DISTRICT OF CALIFORNIA
12                             SACRAMENTO DIVISION
13   E. & J. GALLO WINERY,                     No. 2:19-cv-02120-WBS-KJN
14               Plaintiff,                    STIPULATION AND ORDER
                                               SETTING SCHEDULING
15   v.                                        CONFERENCE
16   PESTMASTER SERVICES, INC. a
     California corporation, JEFFREY M.
17   VAN DIEPEN, and UNITED STATES
     OF AMERICA,
18
                 Defendants.
19
20

21
     ///
22

23
     ///
24

25
     ///
26
27
     ///
28
                                         1
     STIPULATION AND ORDER SETTING SCHEDULING CONFERENCE       2:19-CV-02120-WBS-
                                                               KJN
     Case 2:19-cv-02120-WBS-KJN Document 28 Filed 04/15/20 Page 2 of 3


 1                                   STIPULATION
 2         IT IS HEREBY STIPULATED, by and between Plaintiff E. & J. Gallo
 3   Winery, on the one hand, and Defendants Pestmaster Services, Inc. and Jeffrey
 4   M. Van Diepen, on the other hand, that a Scheduling Conference should be set in
 5   this matter for August 17, 2020 at 1:30 p.m. A scheduling conference was
 6   previously scheduled in this matter for April 27, 2020 at 1:30 p.m. That date was
 7   dropped from the Court’s calendar pursuant to its Order issued on March 19,
 8   2020 due to the ongoing situation involving the Coronavirus. (See Document
 9   Number 25).
10

11   DATED: April 14, 2020                 BURNHAM BROWN
12
                                           /s/ Rohit A. Sabnis
13                                         ____________________________
                                           RICHARD J. FINN
14                                         ROHIT A. SABNIS
15
                                           Attorneys for Defendants
16                                         PESTMASTER SERVICES, INC. and
                                           JEFFREY M. VAN DIEPEN
17

18
                                           McCORMICK, BARSTOW, SHEPPARD,
19                                         WAYTE & CARRUTH LLP

20
                                           /s/ Gregory Mason (authorized on 4/13/20)
21
                                           GREGORY S. MASON
22
                                           E. & J. GALLO WINERY
23                                         David Fallek

24                                         Attorneys for Plaintiff E. & J. GALLO
                                           WINERY
25

26
27

28
                                         2
     STIPULATION AND ORDER SETTING SCHEDULING CONFERENCE            2:19-CV-02120-WBS-
                                                                    KJN
     Case 2:19-cv-02120-WBS-KJN Document 28 Filed 04/15/20 Page 3 of 3


 1
                                            ORDER
 2

 3            A Status (Pretrial Scheduling) Conference is set for August 17, 2020 at 1:30
 4   p.m. before the undersigned judge in Courtroom 5. A joint status report shall be
 5   filed no later than August 3, 2020.
 6
     Dated: April 14, 2020
 7

 8

 9

10

11
     4838-4790-3930, v. 1
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                         3
     STIPULATION AND ORDER SETTING SCHEDULING CONFERENCE               2:19-CV-02120-WBS-
                                                                       KJN
